Citation Nr: 0112763	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-20 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
December 1972.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to TDIU.  

The veteran's January 2000, March 2000, June 2000, and August 
2000 statements expressed disagreement with the August 1999 
and February 2000 evaluations of service-connected 
degenerative disc disease.  The July 2000 statement of the 
case does not address the rating criteria for this 
disability.  When the RO adjudicates a claim and a notice of 
disagreement has been filed as to its denial, thereby 
initiating the appellate process, the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The representative's March 2001 appellate brief raised a 
claim for service connection for a psychiatric disability as 
secondary to service-connected degenerative disc disease.  In 
addition, the veteran's January 2000, June 2000, and August 
2000 statements expressed disagreement with the December 1999 
denial of an extension of vocational rehabilitation benefits, 
which decision was rendered before a February 2000 rating 
action increased the evaluation for service-connected 
degenerative disc disease to 60 percent.   See 38 C.F.R. 
§§ 21.44, 21.52(c)(2), 21.58 (2000).  These matters are 
referred to the RO.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Because the effect of the veteran's disabilities upon his 
employability is key to the analysis of entitlement to TDIU, 
including an extra-schedular rating, this case must also be 
remanded to obtain the veteran's employment history; 
additional VA medical records; a VA examination, including a 
psychiatric examination; and if the RO then deems necessary, 
submission to the Director, Compensation and Pension Service, 
for extraschedular consideration.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

The VA has a duty to assist the veteran in obtaining 
employment records to confirm his work status.  In his March 
2000 TDIU application and subsequent lay statements, the 
veteran alleged that he had recently quit a 4-year job as a 
retail sales clerk due to the severity of his back 
disability.  He alleged that he had worked only 25-30 hours 
per week from February 1996 to February 2000, and an April 
2000 statement from his retail employer states that the 
veteran lost 23 days of work in his last 12 months of work 
due to health problems.  Although the veteran has hinted at a 
sparse job history in recent years, it is unclear how much he 
has worked or earned since he filed the March 2000 TDIU 
application.  Under 38 C.F.R. § 4.16(a) (2000), marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  Id.  The 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  Nothing precludes the Secretary from 
providing such other assistance under subsection (a) to a 
claimant in substantiating a claim as the Secretary considers 
appropriate.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).   

The VA has a duty to assist the veteran in obtaining 
additional VA medical records.  Although the April 2000 VA 
examiner noted a May 1999 nerve conduction study and a 
November 1999 magnetic resonance imaging test, the record 
does not include these test results or show that the 
veteran's full VA medical records since April 1999 were 
obtained or confirmed as unavailable.  Any VA medical records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

The VA has a duty to assist the veteran in obtaining a VA 
examination.  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  A VA psychiatric examination is 
necessary to determine whether a psychiatric disability has 
been caused by the veteran's service-connected degenerative 
disc disease, as the representative asserted in March 2001. A 
VA spine examination is necessary to determine the veteran's 
current level of occupational impairment from degenerative 
disc disease and to provide a full description of the effects 
of degenerative disc disease upon the veteran's ordinary 
activity, whether pain could significantly limit functional 
ability during flare-ups or when the spine is used repeatedly 
over a period of time, loss of range of motion portrayed in 
terms of the degrees of additional range of motion loss due 
to pain on use or during flare-ups, as well as many of the 
other matters listed below in Item 3.  If a diagnosis is not 
supported by the finding on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2000).  The Board may 
not rely on its own unsubstantiated medical judgment in the 
resolution of claims.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1995).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of all employment since 
February 2000; he should also be 
requested to submit his W-2 forms since 
1999.  After securing any necessary 
authorizations or releases, the RO should 
request and associate with the claims 
file the veteran's employment records 
since February 2000 from the veteran's 
employer(s).  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for degenerative disease, a 
psychiatric disorder, and any other 
disability since 1998.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file copies of 
the veteran's complete treatment reports 
from all sources, including VA medical 
records since April 1999, which have not 
been previously been secured.  Failures 
to respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

3.  The veteran should be afforded the 
appropriate VA examinations, including VA 
psychiatric and spine examinations, to 
determine the severity of his 
degenerative disc disease; a psychiatric 
disability, if any; and any other present 
disability that is not due to willful 
misconduct.  Any further indicated 
special studies should be conducted.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in the denial of a claim.  
38 C.F.R. § 3.655 (2000).  Any 
undeliverable notice of scheduled 
examination returned in the mail should 
be associated with the claims folder.  
The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
The examiner(s) should take specific note 
of the veteran's reported and documented 
employment and medical history since 
1998.  

The psychiatric examiner should then 
offer a medical opinion as to: a) the 
medical classification of the veteran's 
psychiatric disability, if any, and the 
data required for medical classification; 
b) whether it is as likely as not a 
psychiatric disability was caused by the 
veteran's service-connected degenerative 
disc disease or an in-service event; c) 
whether it is as likely as not that a 
psychiatric disability preexisted service 
and was aggravated in active service; and 
d) if a psychiatric disability exists, 
the veteran's level of functioning and 
the degree of impairment of the veteran 
to perform substantially gainful 
employment due to the psychiatric 
disability.  The psychiatric examination 
report should record all findings in 
detail, and all diagnoses and associated 
symptomatology should be identified.  
Where appropriate, the psychiatric 
examiner should assign a numerical code 
under the global assessment of 
functioning scale and include a 
definition of any numerical code 
assigned.  Any opinions expressed by the 
psychiatric examiner must be accompanied 
by a complete rationale.  

The spine examiner should provide a full 
description of the effects of the 
veteran's degenerative disc disease, 
record all findings in detail, and 
provide a medical opinion as to the 
following: a) whether pain could 
significantly limit functional ability 
during flare-ups or when the spine is 
used repeatedly over a period of time; b) 
loss of range of motion of the spine 
portrayed in terms of the degrees of 
additional range of motion loss due to 
pain on use or during flare-ups; c) if 
present, note crepitation, less or more 
movement than normal, weakened movement, 
excess fatigability, incoordination and 
impaired ability to execute skilled 
movement smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, 
instability of station, disturbance of 
locomotion, and interference with 
sitting, standing, and weight-bearing; 
and d) the veteran's level of functioning 
and the degree of impairment of the 
veteran to perform substantially gainful 
employment due to degenerative disc 
disease. Any opinions expressed by the 
spine examiner must be accompanied by a 
complete rationale.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination reports and medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
TDIU based on the entire evidence of 
record.  The RO should prepare a rating 
decision which lists all of the veteran's 
disabilities that are not associated with 
willful misconduct, and includes all 
assigned diagnostic codes and percentage 
evaluations.  If applicable, the RO 
should make a determination as to whether 
the veteran is engaged in marginal 
employment.  The RO should otherwise 
determine whether the case warrants 
submission to the Director of the VA 
Compensation and Pension Service, for 
extraschedular consideration, and the 
decision should be explained in writing 
for the claims file.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the veteran's claim 
remains in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC), which includes notice of 
any additional pertinent laws and 
regulations that were used, and a full 
discussion of action taken on the 
veteran's claim.  The SSOC should also 
address the criteria for evaluation of 
the veteran's service-connected 
degenerative disc disease.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

6.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




